Name: 77/523/EEC: Commission Decision of 29 July 1977 on the implementation of the reform of agricultural structures in France pursuant to Council Directive 72/159/EEC (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: NA;  Europe;  economic policy;  agricultural structures and production;  agricultural policy
 Date Published: 1977-08-17

 Avis juridique important|31977D052377/523/EEC: Commission Decision of 29 July 1977 on the implementation of the reform of agricultural structures in France pursuant to Council Directive 72/159/EEC (Only the French text is authentic) Official Journal L 209 , 17/08/1977 P. 0023 - 0023COMMISSION DECISION of 29 July 1977 on the implementation of the reform of agricultural structures in France pursuant to Council Directive 72/159/EEC (Only the French text is authentic) (77/523/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), as amended by Directive 76/837/EEC (2), and in particular Article 18 (3) thereof, Whereas on 15 June 1977 the French Government forwarded, pursuant to Article 17 (4) of Directive 72/159/EEC, decrees of 14 February 1977 concerning: - the amendment to the sums of investment allowable in pig-farming, and - the amendment to the annual amount of the aid for the keeping of management accounts; Whereas under Article 18 (3) of Directive 72/159/EEC the Commission has to decide whether, having regard to the abovementioned decrees, the existing provisions in France for the implementation of Directive 72/159/EEC, which form the subject of Commission Decision 77/207/EEC of 2 March 1977 (3), continue to satisfy the conditions for financial contribution by the Community towards common measures within the meaning of Article 15 of Directive 72/159/EEC; Whereas the abovementioned decrees satisfy the conditions of Directive 72/159/EEC; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 Having regard to the decrees of 14 February 1977 concerning the amendment to the sums of investment allowable in pig-farming and the amendment to the annual amount of the aid for the keeping of management accounts, the provisions for the implementation of Directive 72/159/EEC in France continue to satisfy the conditions for a Community financial contribution towards common measures within the meaning of Article 15 of Directive 72/159/EEC. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 29 July 1977. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 96, 23.4.1972, p. 1. (2)OJ No L 302, 4.11.1976, p. 19. (3)OJ No L 64, 10.3.1977, p. 15.